UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7199



KEDRIC LAMAR WHITMORE,

                                             Petitioner - Appellant,

          versus


CHARLES MOLONY CONDON, Attorney General of
South Carolina,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-01-4407-3-24BC)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kedric Lamar Whitmore, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kedric Lamar Whitmore appeals the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record accepting the recommendation of the

magistrate    judge   and   conclude       that   Whitmore   has    not   made   a

substantial showing of the denial of a constitutional right.                 See

Whitmore v. Condon, No. CA-01-4407-3-24BC (D.S.C. July 31, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal for the reasons stated by the district court.               See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                      DISMISSED




                                       2